Citation Nr: 1047172	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-39 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1941 to November 1945.  
He died in October 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the VARO in 
Albuquerque, New Mexico, that denied entitlement to the benefits 
sought.  

The case was most recently before the Board in July 2010 at which 
time it was remanded primarily for procedural purposes.  The case 
has been returned to the Board for appellate review.  

Please note the appeal has been Advanced on the Board's Docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died at his home in October 2006.  The death 
certificate lists the immediate cause of death as metastatic lung 
cancer.  The death certificate reflected that alcohol use did not 
contribute to death but tobacco use did.  An autopsy was not 
performed.  

2.  Of record is an electronically amended death certificate 
reflecting that metastatic lung cancer was the disease that 
directly caused the Veteran's death.  Post-traumatic stress 
disorder (PTSD) was listed as a significant condition 
contributing to death.  

3.  At the time of the Veteran's death, service connection was in 
effect for:  Left eye blindness with right eye loss of vision, 
rated as 100 percent disabling from December 11, 2000; and PTSD, 
rated as 70 percent disabling from December 2000.  A combined 
disability of 100 percent had been in effect since December 2000.  
The Veteran was also entitled to special monthly compensation 
because of his disabilities.  

4.  The medical evidence of record is in relative equipoise as to 
whether the service-connected disabilities contributed in any way 
to the Veteran's death.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a 
disability incurred as a result of service caused or contributed 
substantially and materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312, 4.3 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued 
regulations implementing the VCAA.  These are found at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  The Board notes 
that review of the claims file reveals there has been essential 
compliance with the mandates of the VCAA throughout the course of 
the appeal.  The Board notes that in view of the favorable 
disposition of the appeal, the decision below poses no risk of 
prejudice to the appellant.  

Pertinent Law and Regulations

Service connection for the cause of the Veteran's death may be 
granted if the disability incurred in or aggravated by service 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2010).  For the service-connected 
disability to be the principal cause of death, it must singly or 
with some other condition be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the 
principal cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of the disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.  
38 C.F.R. § 3.312(c) (3).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including lung cancer, if it is shown 
to be manifested to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred service.  
38 C.F.R. § 3.303(d).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  38 U.S.C.A. § 7014(a).  When there is an approximate 
balance in the evidence regarding the merits of any issue 
material to the determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans' Claims (Court) held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  
The Court has also stated "it is clear that to deny a claim on 
the merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  

Factual Background and Analysis

The Veteran died in October 2006.  The death certificate reflects 
that his principal cause of death was metastatic lung cancer.  An 
approximate interval between onset and death was not provided.  
The death certificate contained a notation that while alcohol 
abuse did not contribute to death, tobacco use did.  An amended 
copy of the death certificate reflects that PTSD was a 
significant condition listed as contributing to death.  

At the time of his death, the Veteran was service connected for 
PTSD, rated as 70 percent since December 2000, and for left eye 
blindness with right eye loss of vision, rated as 100 percent 
disabling since December 2000.  He was also entitled to special 
monthly compensation because of the disabilities.  

Of record is a January 2007 communication from K. B., M.D.  She 
stated that she had been asked by the Veteran's family to review 
his military and VA medical records, as well as private 
physician's records.  She stated it was her professional opinion 
that the Veteran's death was a "secondary consequence" of his 
service-connected PTSD.  She referred to the death certificate 
notation in which the certifying physician indicated that tobacco 
use had contributed to the Veteran's death.  She stated that it 
was "my professional opinion as well that his tobacco use of 
greater than 150 pack years' 3-5 packs/day, as well as documented 
extensive alcohol use, were attempts to self medicate the 
symptoms of PTSD, and ultimately killed him."  She referred to 
literature and research in the area of smoking causing lung 
cancer and she noted that smoking, alcohol, and drug abuse, were 
much more prevalent among combat veterans.  She referred to a 
study of over 4,000 people with mental health issues published in 
Biological Psychiatry, Volume 55, Issue 1, January 1, 2004, pages 
69 to 76 in which it was stated that "preexisting psychiatric 
disorders that have not remitted ( i.e., active disorders) 
predicted an increased risk for the first onset of daily smoking 
and for smokers progression to nicotine dependence.  The 
increased risk applied across most of the disorders examined in 
the study, including major depression, anxiety disorders, and 
substance use disorders.  Persons with four or more active 
disorders were at higher risk for daily smoking (2.1 versus 1.4) 
and for Nicotine dependence (2.9 versus 1.4) than were persons 
with one active disorder."  She noted the Veteran had been 
diagnosed with three active psychiatric disorders, those being 
PTSD, depression, and alcohol abuse.  

She went on to refer to another study referring to heavy smoking 
in Vietnam veterans and noted, among other things, that those 
smokers reported a high frequency of smoking in response to 
military memories.  

She referred to a third study presented at an American Heart 
Association's scientific meeting in Washington, D.C., in April 
2005.  This reportedly found that "besides having faced great 
risks inherent in military hostilities, many combat veterans 
experience a heightened chance of suffering heart and lung damage 
later in life because of unhealthy personal habits. . . it found 
combat Veterans more likely to be heavy smokers and drinkers than 
both veterans not directly involved in fighting and nonveterans. 
. . after adjusting for rage, race and education, combat Veterans 
were about twice as likely as non-Vets to be heavy smokers, four 
times as likely to be heavy drinkers and moderately less likely 
to be physically inactive. . .older men with distant combat 
experience had higher odds of heavy smoking, and drinking, and 
obesity."  She stated this was a description of the Veteran, that 
being an older man with distant combat experience who had higher 
odds of heavy smoking and heavy drinking.  She added that "as 
stated in the study, his risk of suffering heart and lung disease 
was heightened.  In fact it killed him."  She reiterated it was 
her "professional medical opinion that this Veteran died of 
cancer of the lung secondary to smoking to self-medicate his PTSD 
from military service in a combat zone during WW II."  

Also of record is a September 2007 statement from a physician at 
a State University indicating that a review of the medical 
literature and information available to her "clearly documents 
that his [the Veteran] self-medicating behaviors, secondary to 
his service-connected post-traumatic stress disorder, are the 
cause of his lung cancer and death."  She stated the "medical 
literature is replete with studies showing that smoking, alcohol 
and drug abuse are much more prevalent amount combat Veterans 
than even other Veterans.  It is also well-documented how the 
health of combat Veterans is affected by the comorbid behaviors 
associated with PTSD, like smoking, drinking, and substance 
abuse."  She pointed out that the Veteran suffered his entire 
life from the impact of his military service and in "my medical 
opinion this Veteran's death was service connected to his self-
medicating his PTSD."

In August 2007 the claims folder was reviewed by a VA physician 
who indicated that he was asked to provide an opinion as to 
whether the Veteran's lung cancer was caused by or a result of 
his service-connected PTSD and the attempt to self medicate by 
smoking cigarettes.  The physician stated that a review of the 
file showed that the Veteran had smoked prior to entering 
military service and stopped smoking after he developed vision 
problems.  He stopped smoking at one time when hospitalized when 
he noticed that his eyesight had improved.  He apparently resumed 
smoking because later medical history reflected he was a heavy 
smoker until the 1980's when he stopped completely.  The 
physician noted that "increased smoking has been linked to PTSD 
and smoking is directly linked to lung cancer, but [the Veteran] 
voluntarily stopped smoking when it affected himself:  For the 
optic neuritis and later COPD, but apparently resumed smoking 
until he developed lung cancer."  The physician believed that the 
Veteran had an addiction to smoking cigarettes prior to, during, 
and after military service.  This addiction led to lung cancer.  
The physician believed the tobacco companies fail to emphasize 
the dangers and consequences of smoking and should be held 
responsible.  He believed the Veteran was not self-medicating 
with tobacco and opined this "would indicate an individual choice 
of treatment for the PTSD; but was addicted to tobacco and smoked 
because of the addictive need; until, the deadly reality of the 
consequences of smoking made him stop."  

Another VA physician reviewed the file in March 2010 and 
concurred with the August 2007 physician's opinion "that it is 
less likely than not the patient's PTSD caused his death due to 
the use of tobacco to 'self medicate' his PTSD symptoms."

The Board is aware of statements from the appellant and other 
family members who related the Veteran's death to his service-
connected PTSD and associated symptoms.  However, while she and 
others are competent to testify that this Veteran suffered many 
years from emotional problems, they are not competent, as lay 
persons without medical expertise, to provide a diagnosis, opine 
as to medical etiology, or render a medical opinion.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  The Board is well 
aware of and appreciative of the Veteran's combat decorated 
service.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the positive and negative evidence is, at a 
minimum, in relative balance.  An amended death certificate lists 
PTSD as a contributory cause to the Veteran's death.  Two 
different private physicians have opined that it was their 
professional medical opinion that the Veteran's cancer of the 
lung was secondary to smoking that he used to self-medicate his 
PTSD.  The physicians referred to medical literature and research 
focusing on how the overall health for Veterans is affected by co 
morbid behaviors associated with PTSD.  The Board is aware that 
the Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998).  

The Board is aware of the negative medical opinion from the VA 
physicians who had access to the entire file, including the 
statements from the private physicians.  However, despite this, 
as noted above, the positive and negative evidence is, at a 
minimum, at least in relative equipoise.  As such, and resolving 
all reasonable doubt in the appellant's favor, without finding 
error in the RO's action, the Board will exercise its discretion 
to find that the evidence is in relative equipoise and conclude 
that service connection of the cause of the Veteran's death is 
granted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


